Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 and 6-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  As per claim 1, the prior art on record fails to teach evaluating a network by predicting stabilization of the network by providing a plurality of graphs each indicative of a respective time sequential snapshot of a dynamic graph obtained over a historical time interval, the dynamic graph denoting the network, computing a plurality of sets of meta-parameters, each set of meta-parameters computed according to a respective graph of the plurality of graphs, wherein each one of the meta-parameters denotes a network level parameter computed according to a plurality of at least one of edges and nodes of the respective graphs,  analyzing the plurality of sets of meta-parameters according to values computed based on a physics-based analytical model of a harmonic oscillator of an evolving physical system; and predicting a likelihood of stabilization of the network during a future time interval according to an indication of convergence of the values according to a convergence requirement, computed based on the physics-based analytical model during the future time interval in combination with all the element in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444